      Case 1:15-cv-00018-LJV-MJR Document 145 Filed 11/17/20 Page 1 of 2



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
__________________________________________

CHRISTOPHER McCROBIE, individually,                            15-CV-0018-LJV-MJR
 and on behalf of others similarly situated,
                     Plaintiff,                                THIRD AMENDED
                                                               CASE MANAGEMENT ORDER
       -v-

PALISADES ACQUISITION XVI, LLC,
ASTA FUNDING, INC.,
HOUSLANGER & ASSOCIATES, PLLC, and
TODD HOUSLANGER,
                  Defendants.
___________________________________________


       IT IS ORDERED that:

                1.     All motions to compel shall be filed no later than 1/5/2021. If a discovery
dispute arises, before filing a motion to compel the movant must advise the undersigned of the
dispute and request a conference by submitting a letter to the Court (copying opposing counsel).
See Rule 16(b)(3)(B)(v). Upon review of the letter, a conference will be scheduled with the parties
to attempt to resolve the issue informally. If the dispute is not resolved informally, the parties will
be given the opportunity to file a formal motion. This informal discovery dispute resolution process
is not expedited motion practice. Therefore, letter submissions should provide a brief overview
of the issue with supporting documentation and the parties’ positions. Parties do not waive
arguments by failing to raise them in their letter submissions.

               2.      All fact discovery shall be completed no later than 2/5/2021.

              3.     The parties shall identify any expert witnesses and produce their reports
pursuant to Fed.R.Civ.P. 26(a)(2) as follows:

                       (a)    plaintiff shall identify any expert witnesses and produce their report
                       by 2/19/2021;

                       (b)     defendants shall identify any expert witnesses and produce their
                       reports by 3/5/2021;

                       (c)     plaintiff shall identify any rebuttal expert witnesses and produce
                       their report by 3/19/2021; and

                       (d)     defendants shall identify any rebuttal expert witnesses and produce
                       their reports by 3/19/2021.
      Case 1:15-cv-00018-LJV-MJR Document 145 Filed 11/17/20 Page 2 of 2



               4.     All expert depositions shall be completed no later than 4/2/2021.

               5.     Class certification motion to be filed no later than 6/4/2021.

             6.      Pretrial dispositive motions, if any, shall be filed no later than 8/17/2021.
Such motions shall be made returnable before the undersigned.

              7.     If no pretrial dispositive motions are filed, the parties shall contact the
chambers of the Hon. Lawrence J. Vilardo by 8/24/2021 to schedule a trial date.

               No extension of the above deadlines will be granted except upon written
application, filed prior to the deadline, showing good cause for the extension. The parties
are reminded that “a finding of ‘good cause’ depends on the diligence of the moving party”.
Parker v. Columbia Pictures Industries, 204 F.3d 326, 340 (2d Cir. 2000).

       SO ORDERED.


DATED:         November 17, 2020
               Buffalo, New York


                                             /s/ Michael J. Roemer
                                             MICHAEL J. ROEMER
                                             United States Magistrate Judge




                                               -2-
